Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 1-3) without traverse in the reply filed on 22 April 2022 is acknowledged.  
Claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 19 April 2022, filed on 22 April 2022.

Status of Claims
Claims 4-14 show incorrect status identifiers. Applicant is reminded that claims 4-14 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1-14 are pending.
Claims 4-14 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III. Election was made without traverse in the reply filed on 22 April 2022 to the Restriction/Election Office Action mailed 19 April 2022.
Claims 1-3 are rejected.
	Claims 1-3 are objected to.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of CN 201811494800.8, 12/07/2018, was filed on 08 November 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-3 have the effective filing date of 07 December 2018.

Specification
The disclosure is objected to because of the following informalities:

(1) The abstract is objected to because it refers to purported merits or speculative applications of the invention.
MPEP 608.01 (b)(I)(B)) states, in part: “The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art…Where applicable, the abstract should include the following:…(2) if an article, its method of making;…”
	The abstract reads: “…The present invention has certain significance for the industrial production of cyclodextrin glycosyltransferase,…and chemical industries”, which should not be included in the abstract.
	(2) The abstract is objected to because to contains a typographical inconsistency.
	The abstract reads: “…The disproportionation activity of enzymes of mutants V6D, S90G, T168A, T171A, T383A, G608A and V6D/S90G/T168A/T171A/T383A/G608A is respectively 1.89 times,…and 3.16 times that of the wild enzyme in shake flask fermentations”, which should read: “…The disproportionation activity of enzymes of mutants V6D, S90G, T168A, T171A, T383A, G608A and V6D/S90G/T168A/T171A/T383A/G608A is respectively 1.89 times,…and 3.16 times that of the wild type enzyme in shake flask fermentations” or “…The disproportionation activity of enzymes of mutants V6D, S90G, T168A, T171A, T383A, G608A and V6D/S90G/T168A/T171A/T383A/G608A is respectively 1.89 times,…and 3.16 times that of the wild-type enzyme in shake flask fermentations.”
	Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

The incorporation by reference must include the name of the file, the size in bytes, and the create date. For example, an exemplary amendment instruction could read: Please insert the following paragraph above “CROSS-REFERENCE TO RELATED APPLICATION” on the first page of the specification. 
REFERENCE TO AN ELECTRONIC SEQUENCE LISTING
The contents of the electronic sequence listing (XXXX.txt, Size: XXXX bytes, and Date of Creation: XXXX) is herein incorporated by reference in its entirety. 
(Replace the “XXXX” above with the pertinent electronic sequence information.)

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 1-3 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-3 fail to comply with the written description requirement, because the claim text(s) recite(s) limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.
[Claims 2 and 3 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are rejected for the same reason.]

Claim 1 recites: “A mutant of cyclodextrin glycosyltransferase, comprising one or more mutations of valine (Val) at site 6, serine (Ser) at site 90, threonine (Thr) at site 168, threonine (Thr) at site 171, threonine (Thr) at site 383 and glycine (Gly) at site 608 in cyclodextrin glycosyltransferase derived from Bacillus circulans.”
Claim 3 recites: The mutant of claim 1, comprising:…V6D or S90G or T168A or T171A or T383A or G608S or V6D/S90G/T168A/T171A/T383A/G608A.

(1) However, there is no support in the original disclosure nor in the originally-filed claims for a mutant of cyclodextrin glycosyltransferase that contains any other mutations beyond those cited in claims 1 and 3.
Applicant’s working examples only show a mutant cyclodextrin glycosyltransferase (CGTase) protein which contains the mutations V6D or S90G or T168A or T171A or T383A or G608S or V6D/S90G/T168A/T171A/T383A/G608A (originally-filed specification, pg. 11, para. [0081], Example 4 thru pg. 12, para. [0082]). In addition, it is not clear that additional mutations would render the mutant CGTase protein with its purported enzymatic activity; i.e., improved disproportionation activity (spec., pg. 2, para. [0005]). 

(2) In addition, with regard to claim 1, there is no support in the original disclosure that any mutation of valine at site 6, serine at site 90, threonine at site 168, threonine at site 171, threonine at site 383 and/or glycine at site 608 will result in mutant CGTase proteins which exhibit higher disproportionation activity compared to the wild type protein (pg. 11, para. [0081]). It is noted that the purported improved characteristic of the mutant CGTase is not recited in claim 1. 




MPEP 2163.03 (V) states: The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 1 recites: “A mutant of cyclodextrin glycosyltransferase, comprising one or more mutations of valine (Val) at site 6, serine (Ser) at site 90, threonine (Thr) at site 168, threonine (Thr) at site 171, threonine (Thr) at site 383 and glycine (Gly) at site 608 in cyclodextrin glycosyltransferase derived from Bacillus circulans.”

(1) However, it is not clear what is meant by the term “site” within the context of the claimed subject matter. It appears as though amino acid mutations are introduced at specific locations (as numbered sites) within the cyclodextrin glycosyltransferase enzyme. However, it is not clear whether the site numbering refers to an amino acid (sequence) position or location or a nucleic acid (sequence) position or location.
For the purpose of compact prosecution, the term ‘site’ will be considered to mean amino acid or nucleic acid positions within a cyclodextrin glycosyltransferase enzyme derived from Bacillus circulans.
Prior art will be applied according to this interpretation.

(2) However, it is not clear which cyclodextrin glycosyltransferase (CGTase) from Bacillus circulans is used as the reference sequence in order to identify the specific numbered sites where mutations are introduced. It is not clear if only one CGTase enzyme can produced by B. circulans, and, if not, which sequence identifies the appropriate reference sequence so as to specifically identify mutations at valine site 6, serine site 90 etc., as recited in claim 1. Even in the event that B. circulans produces only one CGTase enzyme, it would not be clear to one of ordinary skill in the art that a such an identified (amino acid or nucleic acid) CGTase sequence could be confidently used as the reference sequence so as to identify the appropriate sites for introducing mutations at valine site 6, serine site 90 etc., as recited in claim 1. (For example, instantly-claimed amino acid SEQ ID NO.: 2 (686 amino acids in length) does not show a starting methionine as part of the filed sequence; on the other hand, another CGTase enzyme sequence (even if the only CGTase enzyme produced by B. circulans) might be numbered in the prior art based on inclusion of said methionine.)
For the purpose of compact prosecution, any CGTase enzyme which is identified as being derived from Bacillus circulans will be considered to be applicable prior art for the purpose of identifying specific sequence mutations.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Dijkhuizen et al. (U.S. Patent No.: 6,004,790; Date of Patent: Dec. 21, 1999).

Dijkhuizen et al. addresses the limitations of claims 1 and 2.
Regarding claim 1, Dijkhuizen et al. discloses variants of the cyclomaltodextrin glucanotransferase (CGTase) enzyme. The described invention relates to a method of modifying the substrate binding and/or product selectivity of a CGTase enzyme, and relates to CGTase variants derived from said CGTase enzyme by substitution, insertion and/or deletion of one or more amino acid residues, which hold a position close to the substrate (column 1, lines 15-22 [Claim 1- A mutant of cyclodextrin glycosyltransferase]).
Using the numbering system originating from the amino acid sequence of the CGTase obtained from Bacillus circulans Strain 251, which sequence is shown in Table 1 [column] (a), aligned with the amino acid sequence of a number of other known CGTases, it is possible to indicate the position of an amino acid residue in a CGTase enzyme unambiguously (column 6, lines 6-11). In the context of the described invention, the following symbols and abbreviations for amino acids and amino acid residues are
used, and includes: V = valine; S = serine; T = threonine; and G = glycine (column 5, lines 21-46). In a preferred embodiment, the method of the described invention comprises substituting one or more amino acid residues of the CGTase enzyme, which residues are located in one or more of the A, B, C and/or E domains in Table 1 (column 20, lines 57-63 and Table 1 column 6 thru column 16). Table 1 (a) shows that there is a valine (V) at position no. 6; a serine (S) at position no. 90; a threonine (T) at position nos. 168, 171, and 383; and a glycine (G) at position no. 608 (column 6, lines 40-66 thru column 16, cont. Table 1(a)). Table 1 also shows that the above cited positions reside in domains A, B or E; i.e., position #’s 6, 90 and 383 reside in domain A; position #’s 168 and 171 reside in domain B; and position #608 resides in domain E (column 6, lines 40-66 thru column 16, cont. Table 1(a) [Claim 1- one or more mutations of valine (Val) at site 6, serine (Ser) at site 90, threonine (Thr) at site 168, threonine (Thr) at site 171, threonine (Thr) at site 383 and glycine (Gly) at site 608 in cyclodextrin glycosyltransferase derived from Bacillus circulans]).
	Regarding claim 2, it is noted that the Bacillus circulans amino acid sequence shown in Table 1(a) as SEQ ID NO.: 70 is identical to instantly-claimed B. circulans SEQ ID NO.: 2 (Dijkhuizen et al., column 6, Table 1 thru column 16, cont. Table 1; and column 105 thru column 107, SEQ ID NO.: 70 [Claim 2- the amino acid sequence of the cyclodextrin glycosyltransferase derived from Bacillus circulans is set forth in SEQ ID NO. 2]).

	Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. §103 as being unpatentable over Dijkhuizen et al. (U.S. Patent No.: 6,004,790; Date of Patent: Dec. 21, 1999) in view of Svendsen et al. (U.S. Patent Application Publication No. 2007/0148287 A1).

Claims 1 and 2 are addressed by Dijkhuizen et al. in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.

Dijkhuizen et al. provides information that would have motivated one of ordinary skill in the art to have introduced specific amino acid mutations at the sites cited in instant claim 1, by way of addressing the limitations of claim 3.
Regarding claim 3, Dijkhuizen et al. shows a method of modifying the substrate binding and/or increasing the product selectivity of a cyclomaltodextrin glucanotransferase (CGTase) enzyme, thereby obtaining a CGTase variant having a modified substrate binding capability and/or an increased product selectivity, as compared to the precursor enzyme (column 17, lines 63-67 thru column 18, lines 1-2). A CGTase amino acid residue holding a position close to the substrate indicates an amino acid residue located within the enzyme in a way that it is within a potential intermolecular (i.e. enzyme-substrate) interactive distance from a glucose unit of the substrate (i.e., a polysaccharide). Examples of potential intermolecular interactions include, but are not limited to hydrogen bonding, salt bridge formation, polar interactions, hydrophobic interactions, and aromatic interactions (column 20, lines 30-38). In a preferred embodiment, an amino acid position close to the substrate indicates a distance less than 8Å (angstrom), preferably less than 5 Å, more preferred less than 3 Å, from the substrate (column 20, lines 39-42). By molecular modelling of the CGTase obtained from Bacillus circulans Strain 251, the amino acid positions presented in Tables 3-5 have been identified as positions close to the substrate, i.e. at a distance of 8 Å, 5 Å and 3 Å, respectively. In a more preferred embodiment, the method comprises substitution, insertion and/or deletion at one or more amino acid residue(s) identified in Tables 3-5 (column 21, lines 41-49). It is noted that Table 3 lists the following positions: Ser-90, Thr-168 and Gly-608 (column 21, lines 50-66 thru column 22, lines 1-15, cont. Table 3). In addition, Table 9 shows CGTase variants which resulted in increased product selectivity with regard to the type of cyclodextrin produced (i.e., alpha-, beta- or gamma- cyclodextrin), including variants at position #’s 90 and 168 (column 29, Table 9).

Svendsen et al. provides information that would have motivated one of ordinary skill in the art to have introduced specific amino acid substitutions at the sites cited in instant claim 1, by way of addressing the limitations of claim 3.
Svendsen et al. shows a method of modifying the amino acid sequence of a cyclodextrin glucanotransferase (CGTase) to obtain variants (pg. 1, para. [0005] [nexus to Dijkhuizen et al.] [CGTase variants]). The method comprises modifying the CGTase sequence wherein the modification comprises substitution or deletion of the selected amino acid residue or by insertion of a residue adjacent to the selected residue (pg. 1, para. [0013] [nexus to Dijkhuizen et al.] [amino acid substitution mutations]).  FIG. 1 shows an alignment of the following known CGTase sequences, and includes sequences of Bacillus circulans (i.e., SEQ ID NOs.: 7 and 11) (pg. 1, para. [0022] thru pg. 2, para. [0029] and [0033]; and Fig. 1 [nexus to Dijkhuizen et al.] [B. circulans variants).
Regarding claim 3, the substitutions according to the described invention may improve the thermostability of the CGTase variants (pg. 3, para. [0065]). One or more expressed CGTase polypeptides may be tested for one or more useful enzymatic activities (e.g., the ability to hydrolyze starch), and a variant selected accordingly (pg. 3, para. [0063]). The selected CGTase residue may correspond to various residues, including 90 and 168 of SEQ ID NO: 5 (pg. 2, para. [0047]). (Figure 1 shows a corresponding alignment of SEQ ID NO.: 5 with SEQ ID NO.: 7, the B. circulans sequence.) Amino acid substitutions of CGTase include: S90L (pg. 4, para. [0081]); S90A (pg. 5, para. [0085]); and T168I (pg. 5, Table at para. [0087] in column 2 ]S = serine; L = leucine; A = alanine; T = threonine; and I = isoleucine]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cyclodextrin glycotransferase mutants derived from Bacillus circulans, as shown by Dijkhuizen et al., by making specific amino acid substitution mutations at amino acid sites 6, 90, 168, 171, 383 and 608, as shown by Dijkhuizen et al. [Claims 1 and 3], with a reasonable expectation of success, because Dijkhuizen et al. teaches that amino acids occupying these positions reside in specific domains of the cyclodextrin glycotransferase (CGTase) enzyme which are responsible for substrate binding, and so are instrumental in determining cyclodextrin product specificity (MPEP 2143 (I)(G)). Dijkhuizen et al. also shows the specific mutation Y167F, which is a mutation that increases hydrogen bonding (column 26, lines 46-54). Therefore, one of ordinary skill in the art would have been motivated to have also introduced an amino acid substitution at instantly-claimed position 168, with the expectation that it would have the same effect on the CGTase enzyme-substrate interaction as the mutation at position 167, shown by Dijkhuizen et al. (MPEP 2143 (I)(G)).
In addition, Svendsen et al. shows specific amino acid substitutions at amino acid positions 90 and 168 (e.g., S90A and T168I). Therefore, it would have been obvious to have tried other potential amino acid substitutions (e.g., S90G and T168A, per instant claim 3), with a reasonably predictable expectation that those mutations would result in the same effects on CGTase enzymatic activity as those specific amino acid substitution mutations, shown by Svendsen et al. (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Dijkhuizen et al. teaches that the described CGTase enzyme variants having a modified substrate binding capability and/or an increased product selectivity, with regard to the production of cyclodextrin(s), and Svendsen et al. teaches that the described CGTase enzyme variants are selected to generate useful enzymatic activities, such as (increased) starch hydrolysis. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651       

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631